Citation Nr: 0612856	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-31 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bipolar disorder 
and major depression.

2.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently assigned a 30 
percent evaluation.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1946 to April 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2003, which granted service connection for PTSD 
and assigned a 30 percent rating.  In a decision dated in May 
2004, the Board denied the appeal.  The veteran then appealed 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
an order issued pursuant to a joint motion for remand filed 
by the parties in August 2005, the Court vacated the Board 
decision and remanded the appeal to the Board for further 
action.  In the meantime, the RO denied a claim for service 
connection for bipolar disorder and major depression in an 
April 2005 rating decision, and an appeal of that issue was 
subsequently perfected.  

For reasons expressed below, the issue of a higher rating for 
PTSD is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Bipolar disorder and major depression were first manifest 
many years after service, and are unrelated to any events in 
service, including stressors later resulting in post-
traumatic stress disorder (PTSD).  

2.  Bipolar disorder and major depression are etiologically 
unrelated to PTSD.  


CONCLUSION OF LAW

Bipolar disorder and major depression were not incurred in or 
aggravated by active service, and are not proximately due to 
or the result of service-connected PTSD.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 8 Vet. App. 374 (1995).

The veteran's service medical records are unavailable, and 
the Board has a heightened duty to assist and obligation to 
explain its findings and conclusions and to carefully 
consider the benefit of the doubt rule in cases such as this.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. 
Principi, 3 Vet.App.  542, 548 (1992); O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).  The case law does not, however, lower 
the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant. See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

In this case, the veteran has not specifically stated that he 
was treated for psychiatric complaints while in service; the 
basis of his claim is that his bipolar disorder and major 
depression are associated with his service-connected PTSD.  
He himself is not competent to state that any symptoms he may 
have experienced in service represent a psychiatric disorder.  
See Routen, supra.  

Additionally, there are no post-service medical treatment 
records available.  According to the veteran's statements 
reported on his examinations, he has been prescribed anti-
depressant medication by his primary care doctor, but the 
evidence is conflicting as to whether he has received any 
mental health treatment.  However, he did not provide these 
records, or authorize VA to obtain them.  

Thus, there is no contemporaneous evidence of the veteran's 
condition between his discharge from service in 1948, and a 
private psychologist's report dated in September 2001, a week 
before his initial claim was filed.  The file contains 
several medical opinions dated after that date, from two 
mental health professionals, a private psychologist, who 
interviewed the veteran in September 2001 and November 2003, 
and a VA psychiatrist, who interviewed him in August 2003, 
and also provided supplemental opinions in December 2003 and 
July 2004.  The VA examination was a "Telemed" examination, 
i.e., conducted by video teleconference, where the 
participants were able to see and hear each via computer 
monitor or television screen during the examination.  

Both the VA psychiatrist and the private psychologist 
rendered diagnoses of PTSD and major depression, and 
estimated the veteran's global assessment of functioning 
(GAF) score to be in the 40's.  Both concluded that PTSD was 
due to in-service stressors.  However, the VA psychiatrist 
explicitly determined that the veteran's major depression was 
associated with a diagnosis of bipolar disorder, type II, and 
that both bipolar disorder and major depression were 
unrelated to PTSD.  

The private psychologist did not provide a diagnosis of 
bipolar disorder.  He stated, however, that there was 
obviously a nexus between the veteran's traumatic in-service 
experiences after the end of World War II, and his current 
symptoms.  

In evaluating the probative value of medical opinion 
evidence, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches 
should be taken into consideration.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The Board may favor the 
opinion of one competent medical expert over that of another, 
if an adequate statement of reasons or bases is furnished.  
See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

As a result of the August 2003 VA examination, the VA 
psychiatrist diagnosed PTSD, bipolar II disorder, and 
nicotine dependence.  He commented that the major depression 
was an independent diagnosis, which had begun in the 1960's, 
and the veteran had received, and was currently receiving, 
treatment for the condition.  The VA psychiatrist provided an 
explanation for his diagnoses in his December 2003 and July 
2004 supplemental reports.  In December 2003, he stated that 
the diagnosis of bipolar II disorder indicated a predominant 
depressive disorder with occasional episodes of increased 
energy and expansive thinking.  The examiner indicated that, 
based on the veteran's reported history, the bipolar II 
disorder had its origin in the 1960s, and not before that.  
There was no evidence for a mood disorder while the veteran 
was on active duty.  The examiner indicated that, in this 
case, the bipolar disorder was not related to the service 
connected PTSD.  The examiner noted that these had 
independent clinical histories, and that there was no 
evidence that the PTSD caused the bipolar II disorder.

In July 2004, VA psychiatrist further clarified that the 
veteran had three separate and distinct psychiatric 
conditions.  The bipolar II disorder was a condition in which 
the predominant symptoms were depression with occasional 
episodes of hypomania.  He had those symptoms.  They were not 
related to his active duty time, nor were they correlated 
with changes in symptoms of PTSD.  The bipolar II disorder 
was not caused by PTSD, and in his specific clinical course, 
the PTSD did not aggravate the bipolar II disorder.  

He went on to explain that the bipolar II disorder diagnosis 
was applied because the symptoms were predominantly of major 
depression with occasional episodes of hypomania.  The 
examiner stated that it was his opinion that the bipolar 
disorder and major depression were not secondary to the PTSD.  
To clarify, he said that the diagnosis of major depression 
did not need to be noted separately from bipolar II disorder 
because the bipolar II disorder has to meet all of the 
requirements of major depression, and then have in addition 
to that episodes of hypomania.  That was manifest in the 
clinical pattern shown by the veteran of expansive efforts in 
business, only to have them come apart because of the 
hypomanic episodes.  The ideas were generated during the 
brief hypomanic episodes, then the hypomanic episodes 
resolved and the veteran was left with symptoms of major 
depression, including difficulties in maintaining the 
momentum necessary to keep his business going.  He noted that 
the PTSD symptoms had continued independent of the variations 
in mood associated with the bipolar II disorder.  

Thus, as can be seen, the reports from the VA psychiatrist 
contain explicit medical opinions concluding that the 
veteran's bipolar disorder and major depression were not 
caused or aggravated by service-connected PTSD, accompanied 
by the psychiatrist's rationale.  The private psychologist 
diagnosed PTSD, major depression, and, on his more recent 
examination, adjustment disorder with depressed mood.  

The private psychologist, who did not provide a diagnosis of 
bipolar disorder, stated that there was obviously a nexus 
between the veteran's traumatic in-service experiences after 
the end of World War II, and his current symptoms.  However, 
in contrast to the VA psychiatrist, he did not provide any 
explanation for this conclusion, which appears to contradict 
the VA opinions, although with much less specificity.

He did note, however, in his November 2003 report, that, in 
addition to symptoms such as flashbacks, the veteran 
ruminated "almost endlessly about his diabetes and other 
facets of his medical difficulties."  The veteran's mental 
content was noted to be preoccupied with the complete 
dissatisfaction with himself and his obvious difficulty in 
resolving the conflicts of his physical problems, and his 
complaints about feeling lousy and low all the time.  
Cognitive based questioning revealed that his general 
abilities were contaminated to a very large degree by his 
circular thinking, negativistic attitudes, and deteriorating 
mood control.  The examiner did not explain how these 
symptoms were related to PTSD.  

The VA opinions specifically addressed the questions at issue 
in this decision-namely, whether bipolar disorder or major 
depression were of service onset, or were secondary to PTSD, 
or were aggravated by PTSD.  In addition, these opinions 
included the examiner's explanations for his conclusions, 
which were based on his examination of the veteran, and the 
history provided by the veteran at the time of the 
examination, which the examiner found to be credible.  For 
purposes of the question of service connection for bipolar 
disorder and major depression, the Board does not find the 
fact that it was conducted by videoconference to lessen the 
probative value.  Similarly, the fact that the private 
psychologist saw the veteran twice, while the VA psychiatrist 
only interviewed him once, does not overcome the deficiencies 
in the opinions resulting from the failure to specifically 
address the nexus issues in question.   

Thus, the Board finds that the VA psychiatrist's opinions 
outweigh the private psychologist's opinions, because while 
both are based on the same evidence, i.e., interview and 
history as reported by the veteran, the VA psychiatrist 
expressly differentiated the PTSD from the bipolar disorder 
and major depression, with detailed reasons and bases, while 
the private psychologist's opinions did not attempt to 
address the question of separate etiologies for the major 
depression and adjustment disorder with depressed mood.  
While his statements that the veteran's current "symptoms" 
or "difficulties" were due to his in-service stressors may 
be taken to contradict the separate etiologies found by the 
VA psychiatrist, there was no detailed explanation, 
comparable to that provided by the VA psychiatrist.  Indeed, 
the VA psychiatrist's opinion was exceptionally detailed, and 
the Board does not possess the necessary medical expertise to 
challenge the results of that evaluation.  See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  In contrast, 
the private psychologist's opinions did not explicitly 
address the question of whether the veteran has bipolar 
disorder and/or major depression, which are separate 
entities, with separate etiologies.  Thus, his examinations 
are not adequate, as to the issue of service connection for 
those conditions.    

Because, for the reasons discussed above, the Board finds the 
VA psychiatrist's opinion to be more comprehensive and 
probative as to this issue, it is not necessary to address 
whether a psychiatrist's nexus opinion would outweigh a 
psychologist's opinion, all other factors being equal.  The 
preponderance of the evidence is against the claim for 
service connection for bipolar disorder and major depression, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the claimant in July 2004 and June 2005.  Those letters 
advised the claimant of the information necessary to 
substantiate his claim for service connection for bipolar 
disorder and major depression, as to existence of disability, 
and a connection between the claimant's service and the 
disability.  See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006).  In a letter dated in July 2004 (before 
the initial rating decision on this issue), the claimant was 
advised of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, he was told 
to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  However, this letter mistakenly provided only an 
explanation of the information necessary to substantiate his 
claim for a higher rating.  

In June 2005, he was sent a letter which rectified this 
omission.  This letter notified him of the information 
necessary to substantiate his claim for service connection 
for bipolar disorder and major depression, as to nexus 
between service and service-connected disability.  In 
addition, it reiterated his and VA's respective obligations 
for obtaining specified different types of evidence, that he 
should provide any relevant evidence in his possession, and 
that it was his responsibility to support the claim with 
appropriate evidence.  Although this complete notice was 
provided after the initial adjudication of the issue, he is 
represented by counsel, who has demonstrated his actual 
knowledge of the evidentiary requirements.  Thus, this 
failure to provide notice of all elements prior to the 
initial adjudication was harmless error.

The notification letters did not include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as required by Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006).  However, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran in failing to provide this notice.  Thus, the 
failure to provide this notice is harmless error.  

The Board also concludes VA's duty to assist has been 
satisfied.  The RO has determined that service medical 
records are not available.  Although there is evidence 
suggesting that he is receiving some type of psychiatric 
treatment-although possibly just medication-he has not 
authorized VA to obtain these records, and his representative 
has stated that all relevant evidence is of record.  He has 
been afforded a VA examination, with opinions as to etiology 
of the claimed conditions.    

Thus, VA satisfied its duties to inform and assist the 
claimant in the development of his claim.  Therefore, he is 
not prejudiced by the Board considering the merits of the 
claims in this decision.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



ORDER

Service connection for bipolar disorder and major depression 
is denied.


REMAND

With respect to the issue of a higher rating for PTSD, the 
May 2004 Board decision addressing that issue was vacated, 
and the appeal was remanded, pursuant to a joint motion for 
remand filed by the parties in August 2005.  The parties 
agreed that the Board failed to give an adequate statement of 
reasons or bases on why it found the opinion of the VA 
examiner to be more probative than that of the private 
clinical psychologist.  In addition, the parties stated, 
"[i]f deemed appropriate, another examination should be 
conducted."  This August 2005 agreement by the parties must 
be considered to negate the prior refusal on the part of the 
veteran to report for an examination.  

As discussed in the above decision, the Board has denied 
service connection for bipolar disorder and major depression, 
but the most recent examination, by a private psychologist in 
November 2003, does not attempt to differentiate the 
symptomatology associated with the service-connected PTSD 
from the non-service-connected bipolar disorder and major 
depression.  Moreover, that examiner indicated, at that time, 
that the overall symptomatology had worsened since the 
previous examination.  In view of these circumstances, it is 
the Board's judgment that the veteran should be afforded an 
examination.  See Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) (VA has discretion to decide when additional 
development is necessary).  Moreover, this additional 
development is not for the purpose of obtaining evidence 
against the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); Mariano v. Principi, 17 Vet. App. 305 (2003).  In 
this regard, the Board has already denied the claim for a 
higher rating, based on the evidence of record; the only 
medical evidence added to the record since then is a July 
2004 report, further clarifying the VA examiner's prior 
conclusions.  

In addition, the examination reports have referred to private 
treatment-at a minimum, anti-depressant medication-and the 
veteran should be asked to identify this treatment, so that 
the records may be obtained.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  Ask the veteran to identify the 
treatment provider he mentioned in his 
examinations as currently providing 
treatment for mental health complaints, 
and/or prescribed anti-depressant (or 
other psychiatric) medication.  Obtain 
the records of any for which he provides 
sufficient identification and 
authorization.  

2.  When the above evidentiary 
development has been accomplished, 
associate any of the additional records 
with the file and schedule the veteran 
for a VA psychiatric examination to 
determine the manifestations and severity 
of symptomatology due solely to PTSD.  
The claims file should be provided to and 
reviewed by the psychiatrist in 
conjunction with the examination.  The 
examiner is requested to review the 
appropriate records in the file to assist 
with the evidence and opinion, in 
particular the VA examination report 
dated in August 2003, and supplemental 
reports dated in December 2003 and July 
2004, and the private psychologist's 
reports dated in September 2001 and 
November 2003, as well as any other 
medical or lay evidence associated with 
the file after this REMAND.  All 
pertinent signs and symptoms necessary 
for rating the disability should be 
reported, with an emphasis on the degree 
of resulting occupational and social 
impairment.  See General Rating Formula 
for Mental Disorders (38 C.F.R. § 4.130).  
As service connection for bipolar 
disorder and major depression has been 
denied, the psychiatrist must assess the 
degree of occupational and social 
impairment due solely to PTSD.  A Global 
Assessment of Functioning (GAF) score 
should be assigned and explained.  The 
complete rationale for all opinions 
expressed should be provided.  

3.  If the veteran fails to report for 
the above examination, forward the entire 
claims file to a psychiatrist, for review 
and preparation of an opinion, answering 
the questions set forth in paragraph 2, 
above.  

4.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action revealed by the above, the RO 
should adjudicate the claim, in light of 
all evidence of record.  If the claim is 
denied, furnish the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, his 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  

______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


